Citation Nr: 1612677	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected cervical spine and right shoulder disabilities.

2.  Entitlement to service connection for sinusitis/allergic rhinitis.

3.  Entitlement to an evaluation in excess of 10 percent for right shoulder disability, prior to April 30, 2014.

4.  Entitlement to an evaluation in excess of 20 percent for right shoulder disability, since April 30, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987, from January 2003 to December 2004, and from June 2007 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota.

In October 2009, the RO issued a rating decision which granted a temporary total disability evaluation of 100 percent, from September 15, 2009 to October 31, 2009, based upon convalescence following surgery on the Veteran's right shoulder.  As the maximum rating of 100 percent is assigned during this time frame, the Board's decision herein shall focus on the time prior to and after this period of time.

In July 2014, the RO issued a rating decision which granted an increased evaluation of 20 percent for the Veteran's right shoulder disability, effective April 30, 2014.  The Veteran continues to seek a higher evaluation for this disability. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefits are awarded).  

The issues of entitlement to service connection for headaches and for sinusitis/allergic rhinitis are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Throughout this appeal, the Veteran's right shoulder disability has been manifested by pain, tenderness, weakness, and motion limited to no less than 65 degrees in flexion and abduction.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no more, for right shoulder disability, prior to April 30, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2015).

2.  The criteria for an evaluation in excess of 20 percent for right shoulder disability, since April 30, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO's July 2008 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2014, the Veteran was provided a VA examination addressing his right shoulder disability.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of a right shoulder disability, and examining the Veteran, the VA examiner provided the physical findings and medical opinions, along with supporting rationale, necessary to adjudicate the claim herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pursuant to the Board's March 2014 remand, the Veteran was scheduled for the above-referenced May 2014 VA examination.  The RO also obtained records relating to the Veteran's right shoulder surgery in September 2009, along with updated outpatient treatment records from the VA medical center in Fargo, North Dakota.  Accordingly, the RO has substantially complied with the directives of the Board's March 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran filed his present claim seeking an increased evaluation for his right shoulder disability in June 2008.  During the course of this appeal, the RO has assigned the Veteran's right shoulder disability a 10 percent evaluation prior to April 30, 2104; followed by a 20 percent evaluation since April 30, 2014.

Throughout this appeal, the Veteran's right shoulder disability has been evaluated pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5024-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 5024, tenosynovitis is rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his right shoulder is considered his major or dominant extremity.  See 38 C.F.R. § 4.69.

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Limitation of motion to shoulder level, 90 degrees, in the major extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level, 45 degrees, warrants a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating in the major extremity.  38 C.F.R. § 4.71, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion, forward elevation, from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's right shoulder disability warrants a 20 percent disability rating, but no more, throughout the course of this appeal.  A March 2011 VA examination noted the Veteran's complaints of pain and popping his right shoulder.  Physical examination tenderness to the clavicle in the shoulder area, with no redness, heat, deformity, malalignment, drainage, or ankylosis.  Range of motion testing of the right shoulder revealed flexion to 75 degrees and abduction to 65 degrees.  Repetitive motion testing was not conducted.  An April 2014 VA examination noted a range of motion in the right shoulder consisting of flexion to 65 degrees and abduction to 70 degrees, with objective evidence of pain on motion at the end of this range.  The report also noted that there was no additional functional loss or loss of range of motion following repetitive use testing, and the Veteran denied having any flare-ups that impact functioning of the right shoulder.  Thus, the Veteran's right shoulder disability is shown to warrant a 20 percent disability evaluation both before and after April 30, 2104.

From the evidence of record, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent for any period on appeal.  While the Veteran's right shoulder is manifested by localized pain, 4/5 muscle strength, and pain at the end ranges of motion, this level of functional loss does not warrant an increased evaluation when the pain free range of motion to the degrees noted of the right shoulder is considered.  

No higher rating under a different diagnostic code can be applied.  The Board notes that there are other diagnostic codes relating to shoulder disorders, such as ankylosis of the shoulder, impairment of the humerus, and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).  However, the Veteran's right shoulder disability is not manifested by ankylosis or impairment of the humerus, clavicle, or scapula, and therefore these diagnostic codes are inapplicable.  

To the extent that the Veteran's x-rays show evidence of arthritis, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, there can be no separate rating for any evidence of arthritis.  38 C.F.R. § 4.14 (2015).  Finally, the Board does not find any evidence to warrant a separate or higher rating for neurological symptoms.  See 38 C.F.R. § 4.124a (2015). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right shoulder is evaluated as a disease or injury of the musculoskeletal system pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5204-5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout this appeal, the Veteran's right shoulder disability has been manifested by pain, tenderness, weakness, and motion limited to no less than 65 degrees in flexion and abduction.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Evaluations in excess of 20 percent are provided for certain manifestations of right shoulder disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder disability, the evidence shows no distinct period when the Veteran's service-connected right shoulder disability varied to such an extent that a rating greater or less than 20 percent would be warranted.  The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for ratings in excess of those herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 20 percent for right shoulder disability, prior to April 30, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An evaluation in excess of 20 percent for right shoulder disability, since April 30, 2014, is denied.


REMAND

A.  Headache Disability

Pursuant to the Board's March 2014 remand, a May 2014 VA examination for headaches was conducted and a September 2014 supplemental medical opinion was obtained.  The Board finds this development to be inadequate.  The May 2014 VA examination is internally inconsistent as to the nature of Veteran's current claimed headache disability.  Under the diagnosis section, the report listed migraine, including migraine variants.  The report also noted that the Veteran has prostrating attacks occurring once every month.  However, in the remarks section at the end of the report, the examiner noted a diagnosis of "nonmigraine type headaches."  

The Board also finds the opinions provided by the VA examiner to be inadequate.  Specifically, the VA examiner opined that the Veteran's "claimed condition" was less likely than not incurred or caused by the claimed inservice injury, event, or illness.  In support of this opinion, the examiner stated that the Veteran had subacromial decompression to the right shoulder and that headaches over an extended period of time are not a complication of the procedure.  In the supplemental medical opinion, the VA examiner noted that it would be purely speculative to suggest that the Veteran's tension headaches are related to his service-connected cervical spine disability.  

Initially, the Board finds that the opinions provided do not explain or clarify the diagnosis of migraine including migraine variants versus the diagnosis of nonmigraine type headaches.  In addition, the VA examiner has not provided adequate rationale as to the opinion that the Veteran's headaches are not related to his military service.  That the Veteran has a history of headaches for extended period of time does not support the conclusion that his headaches are not related to his military service.  A review of the record reveals a diagnosis of tension headaches in the July 2008 VA examination, which is during the Veteran's third period of active duty.  Moreover, a June 2006 VA treatment report noted the Veteran's complaints of headaches after his right shoulder flares up.  

Under these circumstances, the Veteran must be afforded a new examination to address the nature and etiology of his current claimed headache disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006);  
Stegall v. West, 11 Vet. App. 268 (1998).  

B.  Sinusitis/Allergic Rhinitis

Pursuant to the Board's March 2014 remand, a May 2014 VA examination for sinusitis and rhinitis was conducted and a September 2014 supplemental medical opinion was obtained.  The Board finds this development to be inadequate.  Under the diagnosis section, the May 2014 examination report listed allergic rhinitis, with a date of diagnosis as 2007.  However, Section III of the report noted that the Veteran currently has sinusitis, affecting the maxillary and frontal areas.  The VA examiner then opined that the Veteran's allergic rhinitis preexisted and was not aggravated by the Veteran's military service.  In support of this opinion, the examiner stated, "in all probability [the Veteran] has allergic rhinitis that is being treated, and well controlled from the prescribed medication, with no relationship to the wind and sand that he experienced on deployment, veteran has allergies."

The Board finds the examination and supplemental medical opinion to be inadequate for multiple reasons.  First, it remains unclear whether the Veteran currently has, or has had during the course of this appeal, sinusitis.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  If he does have sinusitis, this condition is not addressed by the medical opinions provided.  Moreover, the examination report is inaccurate in noting that the Veteran's allergic rhinitis was diagnosed in 2007.  Service treatment reports recorded a diagnosis of allergic rhinitis in March 2004, which is during his second period of active duty service.  Finally, it appears the VA examiner has not given any real consideration as to the Veteran's contentions.  On this point, the Veteran is competent to identify symptomatology affecting his sinuses.

Under these circumstances, the Veteran must be afforded a new examination to address the nature and etiology of his current sinusitis and allergic rhinitis.  Id.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to determine whether his current headache disability was caused or aggravated by his military service, or was caused or aggravated by his service-connected disabilities.  This examination must be conducted by a new examiner that has not previously rendered an opinion in this matter.

The evidence of record must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must identify the Veteran's current headache condition, including a discussion as to whether the condition is migraine and/or tension headache in nature.
	
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed headache disorder is related to his active service from June 1984 to April 1987, from January 2003 to December 2004, and from June 2007 to August 2008, or was caused or permanently worsened by his service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner

3.  Thereafter, the Veteran must be afforded the appropriate examination to determine whether any currently or previously diagnosed sinusitis and/or allergic rhinitis is related to his military service.  This examination must be conducted by a new examiner that has not previously rendered an opinion in this matter.

The evidence of record must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed sinusitis and/or allergic rhinitis is related to his active service from June 1984 to April 1987, from January 2003 to December 2004, and from June 2007 to August 2008.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


